Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 9, 2012                                                                                           Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144690 & (43)(46)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  EUIHYUNG KIM and IN SOOK KIM,                                                                             Brian K. Zahra,
           Plaintiffs-Appellees,                                                                                       Justices

  v                                                                  SC: 144690
                                                                     COA: 302528
                                                                     Macomb CC: 2009-005347-CH
  JP MORGAN CHASE BANK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motion for
  leave to file brief amicus curiae are GRANTED. The application for leave to appeal the
  January 12, 2012 judgment of the Court of Appeals is considered, and it is GRANTED,
  limited to the issues of whether the defendant acquired the plaintiffs’ loan by operation of
  law, and, if so, whether MCL 600.3204(3) applies to acquisition of a mortgage by
  operation of law, and further, if the foreclosure procedures in this case were flawed,
  whether the foreclosure is void ab initio or voidable.

          The Michigan Association of Bankers, the Real Property Law Section of the State
  Bar of Michigan, and the Consumer Law Section of the State Bar of Michigan are invited
  to file briefs amicus curiae. Other persons or groups interested in the determination of
  the issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 9, 2012                         _________________________________________
         t0502                                                                  Clerk